DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on July 11, 2022. Claims 1, 6-7, 10, and 16-18 are amended, Claim 17 is cancelled, and presents arguments, is hereby acknowledged. Claims 1-7 and 9-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on July 11, 2022 have been fully considered. 
Claim object on Claim 17 is withdrawn.
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150019131 A1 (Basir), in view of US 20130113647 A1 (Sentelle) and in further view of Chen, Y., Han, F., Yang, Y.H., Ma, H., Han, Y., Jiang, C., Lai, H.Q., Claffey, D., Safar, Z. and Liu, K.R., 2014. Time-reversal wireless paradigm for green internet of things: An overview. IEEE Internet of Things Journal, 1(1), pp.81-98 (Chen), US 20160001781 A1 (Fung), US 20160320853 A1 (Lien), WO 2015102713 A2 (Fadel), US 20120293356 A1 (Barthel) and WO 2017089568 A1 (Mathis).
Regarding Claims 1, 16 and 18, Basir teaches:
An apparatus in a venue for monitoring an object expression, comprising: a receiver configured for: receiving a wireless signal from a transmitter through a wireless multipath channel that is impacted by an expression of an object in the venue, wherein the object has at least one movable part and is expressed in the expression with respect to a setup in the venue, and obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the wireless signal received by the receiver; and a processor configured for: computing information associated with the object based at least partially on the TSCI obtained when the object is expressed in the expression, training a machine learning model based on: a parameter associated with the TSCI, and at least one training TSCI during a training period, changing, based on a recent window of channel information in the TSCI, the machine learning model and the parameter associated with the TSCI, computing an updated information associated with the object based on: the TSCI, the changed machine learning model, and the changed parameter associated with the TSCI, determining an identity of the object based on the TSCI and the updated information, and performing, based on the identity and the updated information associated with the object, a task associated with at least one of the object or the venue, wherein: the expression comprises at least one of: an anticipated expression, a controlled expression, a pre-determined expression, a designated expression, a targeted expression, a predicted expression, and an expected expression,  the expression represents at least one of: a place in the venue, an identifiable place, a region, area, spatial coordinate, orientation, presentation, manifestation, dynamic expression, motion, static expression, positioning, scale, placement, state, gesture, pose, posture, body language, body expression, head expression, face expression, vocal expression, arm expression, hand expression, leg expression, and a sequence of expressions of the object (Basir: Figs. 1-2, a vehicle system that comprises a car 10 (i.e. venue) with various sensors 16, controller 14 and a telemetric system 18 that communicates through WWAN, e.g. LTE network with a server 22 and a phone 26 carried by a person 24 (i.e. an object of user moving toward the car); the system detects the state of  a person ([0013]-[0026]) through either GPS positions of the person and the vehicle and/or measurement of RF signals transmitted from the phone to the vehicle or vice versa [0033]-[0039] (i.e. motion of a human), and further on a set of tasks can be triggered based on respective detected states ([0044]-[0062]; Basir: [0012], LTE, BT, or Wi-Fi).
Basil does not teach explicitly on detecting object info according to partially on CI. However, Sentelle teaches (Sentelle: Figs. 1A-B, 4-6A-B, a moving object detection system that transmits radio wave and receives multipath reflection to detect moving object).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with detecting object info according to partially on CI as further taught by Sentelle. The advantage of doing so is to provide a mechanism to detect a hidden person (Sentelle: Abstract).
Basir teaches to detect the personal state based on received wireless signals. However, Basir does not teach explicitly on extracting, a time series of channel information (TSCI) of the wireless multipath channel from the wireless signal received by the receiver. However, Chen teaches (Chen: Section II, location signature is obtained through the resonating effect of time reversal signal in a multi-path channel environment, e.g. Fig. 5-6).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with extracting, a time series of channel information (TSCI) of the wireless multipath channel from the wireless signal received by the receiver as further taught by Chen. The advantage of doing so is to provide a mechanism to leverage the uniqueness of the multi-path profiles in the rich scattering environment and map them into location specific signatures to improve wireless system performance with lower power consumption (Chen: Abstract).
Basir teaches determining various personal states in various venues. Basir does not teach explicitly on detect expression in a venue. However, Fung teaches:
wherein the expression comprises at least one of: an anticipated expression, a controlled expression, a pre-determined expression, a designated expression, a targeted expression, a predicted expression, and an expected expression, wherein the expression represents at least one of: a place in the venue, an identifiable place, a region, area, spatial coordinate, orientation, presentation, manifestation, dynamic expression, motion, static expression, positioning, scale, placement, state, gesture, pose, posture, body language, body expression, head expression, face expression, vocal expression, arm expression, hand expression, leg expression, and a sequence of expressions of the object (Fung: Fig. 24A driver distraction, Fig. 32, driver breath rate change, Fig. 34 eyelid movement, Fig. 36 head movement, among others in a vehicle venue, where e.g. eyelid movement may inform an anticipated or expected expression for a drowsiness; the sensors may include many types as listed in [0223], [0274], where e.g. sonic, subsonic or ultrasonic sensors use various pulse or wavelength for detection (i.e. multiple transmitters and receivers in a vehicle), and the driver is the object and breath, head movement etc. are types of body expression. It is noted that using wireless/RF signals to detect body expression, gesture, pose, and micro-motion tracking are known in the field as further evident by Lien in US 20160320853 A1 and Fadel in WO 2015102713 A2).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with detect expression in a venue as further taught by Fung. The advantage of doing so is to provide a mechanism to detect driver drowsy or inattentive while driving to improve driving safety (Fung: [0006]-[0007]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with detect expression through wireless/RF means in a venue as further taught by Lien and Fadel. The advantage of doing so is to provide a mechanism to detect/track people with enhanced accuracy, privacy and low cost (Fadel: [0003]-[0005]).
Basir as modified further teaches (Sentelle: Fig. 17, model based classifier; Figs. 21-22, tracking object over time, which implies that object feature is detected over each time period to be able to track; Fung: [0466], [0644], [0677],  using machine learning method for pattern detection and tracking over time based on received sensor data, and sensor data maybe wireless ones). 
Basir as modified does not illustrate explicitly on training a machine learning model based on: a parameter associated with the TSCI, and at least one training TSCI during a training period, changing, based on a recent window of channel information in the TSCI, the machine learning model and the parameter associated with the TSCI, computing an updated information associated with the object based on: the TSCI, the changed machine learning model, and the changed parameter associated with the TSCI, determining an identity of the object based on the TSCI and the updated information, and performing, based on the identity and the updated information associated with the object, a task associated with at least one of the object or the venue. However, claimed limitations are regular learning process of patterns of radio signals, where TSCI parameter maybe pattern of signals; machine learning model is adjusted during learning process based on various signal patterns; finally the trained model (i.e. updated machine learning model) is used to classify detected objects, venue or expression, e.g. Figs. 1-5 of Barthel and/or Figs. 6-7 of Mathis).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with training machine learning model on signal patterns as further taught by Barthel and Mathis. The advantage of doing so is to provide an object/pattern classification mechanism based on reflected signal with improved accuracy (Mathis: Background).
Regarding Claim 2, Basir as modified teaches all elements of Claim 1. Basir as modified further teaches:
The apparatus of claim 1, wherein the processor is further configured for: performing a feature extraction to extract a feature from the TSCI, wherein: the information associated with the object is computed based on the feature extracted from the TSCI (Sentelle: Fig1A, e.g. motion), the feature extraction is performed based on at least one of: a projection, principal component analysis (PCA), eigen-decomposition, singular value decomposition (SVD), time-frequency decomposition, vector quantization, machine learning, neural network, recognition, verification, identification, authentication, location, or tracking of at least one of: motion, fall-down, or human biometrics (Sentelle: Fig. 17, model based classifier; Fung: [0644], [0649], using machine learning method for pattern detection and tracking over time).
Regarding Claim 3, Basir as modified teaches all elements of Claims 1-2. Basir as modified further teaches:
The apparatus of claim 2, wherein: the receiver is further configured for obtaining at least one training TSCI during a training period in which a training object similar to the object is expressed in the expression in the venue; and the processor is further configured for training the feature extraction based on the at least one training TSCI (Sentelle: Fig. 17, model based classifier; Fung: [0644], [0649], using machine learning method for pattern detection and tracking over time, where the training using the ground truth is known techniques in the field).
Regarding Claim 4, Basir as modified teaches all elements of Claims 1-2. Basir as modified further teaches:
The apparatus of claim 2, wherein the processor is further configured for: changing the feature extraction based on a recent window of channel information in the TSCI; extracting a new feature from the TSCI based on the changed feature extraction; computing a new information associated with the object based on at least one of: the TSCI, the new feature and the changed feature extraction, wherein changing the feature extraction comprises at least one of: changing a quantity of features, changing feature definition, changing feature precision, changing feature representation, processing the feature, retraining the feature extraction, recomputing the feature extraction, renewing the feature extraction, synchronizing the changed feature extraction, updating the feature extraction, modifying the feature extraction, adjusting the feature extraction, expanding the feature extraction, reducing the feature extraction, or simplifying the feature extraction (Sentelle: Figs. 21-22, tracking object over time, which implies that object feature is detected over each time period to be able to track).
Regarding Claim 5, Basir as modified teaches all elements of Claims 1-2. Basir as modified further teaches:
The apparatus of claim 2, wherein the feature is a biometric feature derived from the TSCI (Fung: the sensors may include many types as listed in [0223], [0274], where e.g. sonic, subsonic or ultrasonic sensors use various pulse or wavelength for detection, and the driver is the object and breath, head movement etc. are types of body expression. It is noted that using wireless/RF signals to detect body expression, gesture, pose, and micro-motion tracking are known in the field as further evident by Lien in US 20160320853 A1 and Fadel in WO 2015102713 A2).
Regarding Claim 6, Basir as modified teaches all elements of Claims 1-2/5. Basir as modified further teaches:
The apparatus of claim 5, wherein the machine learning model is trained based on a neural network (Sentelle: Fig. 17, model based classifier; Fung: [0644], [0644], [0677] using machine learning method for pattern detection and tracking over time, where the training using the ground truth is known techniques in the field).
Regarding Claim 7, Basir as modified teaches all elements of Claims 1-2/5-6. Basir as modified further teaches:
The apparatus of claim 6, wherein: the receiver is further configured for obtaining at least one training TSCI during the training period in which a training object similar to the object is expressed in the expression in the venue (Sentelle: Fig. 17, model based classifier; Fung: [0644], [0677], using machine learning method for pattern detection and tracking over time, where the training using the ground truth is known techniques in the field).
Regarding Claim 9, Basir as modified teaches all elements of Claim 1. Basir as modified further teaches:
The apparatus of claim 8, wherein the changing comprises at least one of: changing a particular parameter of at least one of: the neural network, the model, and the algorithm, changing parameter precision, changing parameter representation, changing at least one of: an input layer, a hidden layer, and an output layer, of the neural network, changing a at least one of: a neuron, a node, a connection, an interconnection, a structure, a layer, an input layer, a hidden layer, an output layer, and an organization, of the neural network, changing at least one of: a weight, a weighted sum, and a propagation function, of the neural network, changing the model definition, changing at least one element of the model, changing the algorithm definition, changing at least one step of the algorithm, retraining, recomputing, renewing, synchronizing, updating, modifying, adjusting, expanding, reducing, or simplifying (Sentelle: Figs. 21-22, tracking object over time, which implies that object feature is detected over each time period to be able to track; Fung: [0644], [0649], using machine learning method for pattern detection and tracking over time, where the training using the ground truth is known techniques in the field. It is noted that there are various machine learning algorithms suited for different applications, and for each training iterations (e.g. in cases of updated features or added features), parameters are going to changed accordingly).
Regarding Claim 10, Basir as modified teaches all elements of Claims 1-2/5-6/8-9. Basir as modified further teaches:
The apparatus of claim 9, wherein; the setup is a seat; and the object is at least one of: a driver, operator, officer, and passenger, sitting on the seat in the vehicle (Fung: Fig. 1, 4).
Regarding Claim 11, Basir as modified teaches all elements of Claims 1-2/5-6/8-10. Basir as modified further teaches:
The apparatus of claim 10, wherein: the task comprises at least one of: adjusting at least one of: a position, legroom, height, width, length, angle, lumber support, firmness, arm-rest, head support, neck support, comfort setting, heating setting, health-related setting, ergonomic setting, and another setting, of the seat, adjusting at least one of: a system, accessory and user-interface, around the seat, adjusting at least one of: rear-view mirror, side mirror, steering wheel, steering column, dash panel, display, control panel, on-screen display, entertainment system, levers, and buttons, communicating with at least one of: a device, smart device, smart phone, communicating device, tablet, laptop, computer, Bluetooth device, WiFi device, mesh device, LTE device, associated with the object, communicating with at least one of: a network, wireless network, WiFi network, mesh network, 3G/4G/LTE/5G/6G/7G/8G network, garage, parking facility, refueling facility, storage facility, charging device, power transfer facility, smart device, facility automation system, home, house, building, facility, warehouse, factory, security system, remote device, remote server, another networked vehicle, and another networked device, preparing for driving, turning on at least one of: a device, and subsystem, of the vehicle, adjusting at least one of: radio, streaming service, news, information source, information display, voice recognition, dialogue system, vehicle automation system, engine, lights, air conditioning, comfort features, safety features, cabin monitoring, entertainment system, communication system, and a subsystem of the vehicle, or making an adjustment of at least one of: the vehicle, and the setup, such that the object is expressed in another expression based on the adjustment (Basir: [0044]-[0062], a set of tasks may be performed based on detected driver or passenger states; Fung: Figs. 21-27, among many other detection and control conditions, and etc.).
Regarding Claim 17, Basir as modified teaches all elements of Claim 16. Basir as modified further teaches:
The system of claim the sensors may include many types as listed in [0223], [0274], where e.g. sonic, subsonic or ultrasonic sensors use various pulse or wavelength for detection, and the driver is the object and breath, head movement etc. are types of body expression. It is noted that using wireless/RF signals to detect body expression, gesture, pose, and micro-motion tracking are known in the field as further evident by Lien in US 20160320853 A1 and Fadel in WO 2015102713 A2).
Claims 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150019131 A1 (Basir), in view of US 20130113647 A1 (Sentelle) and in further view of Chen, Y., Han, F., Yang, Y.H., Ma, H., Han, Y., Jiang, C., Lai, H.Q., Claffey, D., Safar, Z. and Liu, K.R., 2014. Time-reversal wireless paradigm for green internet of things: An overview. IEEE Internet of Things Journal, 1(1), pp.81-98 (Chen), US 20160001781 A1 (Fung), US 20160320853 A1 (Lien), WO 2015102713 A2 (Fadel), US 20120293356 A1 (Barthel), WO 2017089568 A1 (Mathis) and Yan, J., Liu, H., Pu, W., Liu, H., Liu, Z. and Bao, Z., 2017. Joint threshold adjustment and power allocation for cognitive target tracking in asynchronous radar network. IEEE Transactions on Signal Processing, 65(12), pp.3094-3106 (Yan)
Regarding Claim 12, Basir as modified teaches all elements of Claims 1-2/5-6/8-9. Basir as modified further teaches (Sentelle: Figs. 5-7, a wireless system that has multiple transceivers for object detection). Basir as modified does not teach explicitly on using asynchronous wireless signal. However, Yan teaches:
The apparatus of claim 9, wherein: a second transmitter is configured for transmitting a second wireless signal asynchronously through the wireless multipath channel in the venue; and a second receiver is configured for: receiving the second wireless signal through the wireless multipath channel, and obtaining a second TSCI of the wireless multipath channel asynchronously based on the second wireless signal (Yan: Figs. 1-2, an asynchronous multi-radar system for target tracking, where the final results are the fusion of each individual radar signal) .
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir as modified with using asynchronous wireless signal as further taught by Lien and Yun. The advantage of doing so is to provide a mechanism of asynchronous radar network for enhancing both the target detection capability and the resource utilization efficiency of the system (Yun: Abstract).
Regarding Claim 13, Basir as modified teaches all elements of Claims 1-2/5-6/8-9/12. Basir as modified further teaches:
The apparatus of claim 12, wherein at least one of the second transmitter and the second receiver is part of a transceiver that covers one of the transmitter and the receiver (Yan: Figs. 1-2).
Regarding Claim 14, Basir as modified teaches all elements of Claims 1-2/5-6/8-9/12. Basir as modified further teaches:
The apparatus of claim 12, wherein the processor is further configured for: computing a second information associated with the object individually based on the second TSCI; and combining the information computed based on the TSCI and the second information computed based on the second TSCI (Yan: Figs. 1-2, an asynchronous multi-radar system for target tracking, where the final results are the fusion of each individual radar signal).
Regarding Claim 15, Basir as modified teaches all elements of Claims 1-2/5-6/8-9/12. Basir as modified further teaches:
The apparatus of claim 12, wherein the processor is configured for: computing the information associated with the object jointly based on the TSCI and the second TSCI (Yan: Figs. 1-2, an asynchronous multi-radar system for target tracking, where the final results are the fusion of each individual radar signal).
Regarding Claim 19, Basir as modified teaches all elements of Claim 18. Basir as modified further teaches:
The method of claim 18, further comprising: computing the information repeatedly; communicating a data to at least one of: the first wireless device, the second wireless device, a server, a local server, a cloud server, and a user device, in at least one of: a direct manner and an indirect manner, wherein the data comprises at least one of: the TSCI, an analysis of the TSCI, a data associated with the TSCI, the repeatedly computed information, an analysis of the information, a data associated with the information, a history of the information, a time trend of the information, a behavior of the information, a change, a second information computed based on the continuously computed information, a summary of the task, a report of task, a data associated with the task, an analysis of the task, and a data associated with an outcome of the task; and providing, to a user device associated with the object, an analytics computed based on the data (Sentelle: Figs. 21-22, tracking object requires repeatedly transmitting, receiving, detecting objects, and analysis etc.; Yan: Figs. 1-2).
Regarding Claim 20, Basir as modified teaches all elements of Claim 18. Basir as modified further teaches:
The method of claim 18, further comprising configuring the first wireless device and the second wireless device such that: the wireless signal transmitted through the multipath channel is compatible with at least one of: a standard, wireless local area network (WLAN) standard, wireless communication standard, mobile communication standard, wireless network standard, an international standard, national standard, industry standard, defacto standard, an IEEE standard, IEEE 802 standard, 802.11, 802.11n, 802.1lac, 802.1lax, 802.1lbe, 802.15, 802.16, WiFi standard, mesh, 3GPP standard, LTE, 3G, 4G, 5G, 6G, 7G, 8G, UWB, Bluetooth, BLE, RFID, and another standard; the wireless signal comprises at least one of: a wireless communication signal, mobile communication signal, wireless network signal, mobile network signal, mesh signal, light signal, light communication, downlink signal, uplink signal, broadcast signal, multicast signal, unicast signal, bandlimited signal, standard compliant signal, wireless standard compliant signal, a protocol signal, standardized wireless protocol, communication protocol, wireless communication network signal, cellular network signal, beacon signal, beacon wireless signal, pilot signal, probe signal, acknowledgement signal, response signal, reply signal, reference signal, source signal, wireless source signal, motion probes, motion detection signal, motion sensing signal, synchronization signal, a standard compliant wireless frame, management frame, control frame, data frame, data frame with null data, 802.11 frame, 802.15 frame, 802.16 frame, LTE frame, 4G frame, 5G frame, 6G frame, a 3GPP signal, LTE/3G/4G/5G/6G/7G/8G signal, WiFi signal, IEEE 802 signal, IEEE 802.11/15/16 signal, RFID signal, Bluetooth signal, BLE signal, UWB signal, Zigbee signal, WiMax signal, an RF signal in licensed band, an RF signal in unlicensed band, an RF signal in ISM band; the wireless signal has a bandwidth and a carrier frequency supported by both the first wireless device and the second wireless device; and the wireless signal is transmitted with N1 antennas of the first wireless device and received with N2 antennas of the second wireless device (Sentelle: Figs. 21-22, tracking object requires repeatedly transmitting, receiving, detecting objects, and analysis etc.; Basil: [0012], LTE, BT, or Wi-Fi, where MIMO configurations are used for devices based on LTE, Wi-Fi etc.; Chen: Section II, location signature is obtained through the resonating effect of time reversal signal in a multi-path channel environment, e.g. Fig. 5-6; Yan: Figs. 1-2).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649